Mr. Justice IIitz,
of the Supremo Court of 1he District of Columbia, who sat with the Court in the hearing and determination of this appeal, in tlio place of Mr. Justice Van Orsdiol, delivered the opinion of the Court:
*326The case was tried and decided upon an agreed statement of facts, tlie portions of which that are material to the view we take of the matter being as follows :
That continuously since thé opening of the hotel in October, 1901, the annual license tax of $400 had been duly paid; that its elevators and fire escapes had been inspected quarterly by representatives of the Commissioners, and no fees therefor demanded until after the aforementioned amendment of the building regulations of April 1, 1914; that thereafter the Commissioners charged said fees for said inspections, and payment thereof was refused by the hotel company as being unlawfully required; that the annual license fee of $400 was tendered as being lawfully due, and acceptance thereof was refused by the Commissioners unless the inspection fees were also paid, which were thereupon paid under protest as aforesaid; and that- said inspection fees arc no larger than reasonably necessary to cover the cost of making the inspections.
The record thus presents a question as to the extent of the authority of the Commissioners of the District of Columbia to make municipal regulations, which question in various aspects has been repeatedly considered by this court in a line of eases conclusive of the present controversy.
It lias thus been decided that the Commissioners are creatures of statute, possessing no inherent powers, and not constituting a municipal corporation, but being merely the executive agents of a peculiar form of municipal government created hv Congress, and in which Congress has reserved to itself the power of general legislation and of municipal regulation.
This power of municipal regulation in respect of fees for municipal services has not only been reserved by Congress, but has frequently been exercised, cither by expressly authorizing the Commissioners to fix fees for certain services, or by specifically fixing such fees in the act of Congress itself.
So, in respect of charges by the Scaler of Weights and Heasúres, 28 Stat. at L. 811, chap. 179, fees for services of the Surveyor of the District of Columbia, D. C. Code, sec. 1598, [31 Stat. at L. 1426, cliap. 854] ; fees for examination of electric wiring, machinery, and appliances, 38 Stat. at L. 300, cliap. 1602; charges for use of the public hay scales, 34 Stat. *327at L. 72, pimp. 959; and fees .for inspection of gas meters, 22 Stat. at L. 403, chap. 95.
Whatever general authority the Commissioners may have to make municipal regulations is to be found in the act of Congress, approved January 26, 1887, 24 Slat, at L. 368, chap. 49, and the Joint Resolution of February 26, 1892, 27 Stat. at L. 394, both of which enactments have heretofore been considered by this court and held to give the Commissioners no authority to levy charges or impose duties upon residents of the District of the sort here in question.
The Commissioners may reasonably regulate conduct for the maintenance of public order, health, comfort, and safety; but they may not impose duties or lay -financial charges without specific authority of Congress.
Ft is obvious that the regulation here questioned in effect undertakes to impose a financial charge for a municipal service not expressly authorized to be charged for, and therefore that it is beyond the power of the Commissioners to make under the previous decisions of this court. Macfarland v. Miller, 18 App. D. C. 554; Coughlin v. District of Columbia, 25 App. D. C. 251; Fay v. Macfarland, 32 App. D. C. 295; Baltimore & O. R. Co. v. Fitzgerald, 35 App. D. C. 116.
But the (dear propriety of both the service rendered and the charge made' for it under this regulation, as matter of fact, may indicate the desirability of such a legislative change in the law as would enable the Commissioners to make these and similar regulations "without the necessity of continually bringing such matters of detail to the attention of Congress.
The judgment appealed from must he affirmed, with costs, and it is so ordered. Affirmed.